Slidell, J.
The defendants being sued upon a promissory note, which matured nearly eight years before the date of this action, (February, 1852,) pleaded prescription. There was judgment for plaintiff, and the defendants have appealed.
The only question presented for our consideration is, whether prescription was interrupted by a former suit upon the same note, in which the defendants were cited in March, 1849, and in which suit there was the following decree : *470“ In this case the plaintiff failing to appeal- and prosecute this suit, by reason thereof, it is ordered, adjudged and decreed, that the plaintiff be nonsuited.” It is said by the defendants that, in such case, the plaintiff is to be considered as having abandoned the suit, within the intendment of Article 3485 of the Code, and that therefore, in legal contemplation, no interruption has taken place. This point was much discussed in argument, and received the careful consideration of the Court, in a recent case, (Norwood v. Devall, 7 Annual, 523.) We were of opinion that, in such case, the suit was not to be considered as abandoned, and we refer to the reasons then given.
Judgment affirmed, with costs.